Citation Nr: 0843095	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to compensation benefits for 
chronic urinary tract infection, status post foot surgery 
under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an increased rating for bilateral pes 
planus and metatarsalgia, with hallux valgus deformity and 
status post bunionectomy with arthritis and heel spur of left 
foot, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943, and from December 1943 to August 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Newark, New Jersey.

The issues of entitlement to an increased rating for 
bilateral pes planus and metatarsalgia, with hallux valgus 
deformity and status post bunionectomy with arthritis and 
heel spur of left foot is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to compensation benefits for chronic urinary 
tract infection, status post foot surgery under the 
provisions of 38 U.S.C.A. § 1151 was last finally denied in a 
January 2003 RO rating decision.  The RO provided notice of 
this action in February 2003, but the veteran did not perfect 
a timely appeal.  

2.  The evidence added to the record since the January 2003 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to 
compensation benefits for chronic urinary tract infection, 
status post foot surgery under the provisions of 38 U.S.C.A. 
§ 1151, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed January 2003 RO rating decision denying 
entitlement to compensation benefits for chronic urinary 
tract infection, status post foot surgery under the 
provisions of 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to compensation benefits for 
chronic urinary tract infection, status post foot surgery 
under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing VCAA have 
been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A letter dated in June 2005 satisfied the above cited 
criteria.  The claim was readjudicated in a December 2006 
statement of the case (SOC).  As part of the SOC the 
appellant was notified how disability ratings and effective 
dates are assigned.  

Hence, the content of the notice provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Thus, in a claim to reopen, it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in the above-mentioned June 
2005 letter.  The appellant has been provided pertinent 
notice under 38 U.S.C.A. § 5103 concerning what evidence is 
necessary to substantiate that element or elements required 
that were found insufficient in the previous January 2003 
denial.  

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the appellant of 
the bases for the prior denial of his claim.  Here, the RO 
informed the veteran in June 2005 that the claim was 
previously denied because the evidence did not show current 
chronic disability.  Also, the appellant has essentially 
known since the January 2003 rating decision that the crux of 
his case depended on his ability to show that he in fact 
currently has a chronic urinary tract infection disorder 
which was caused as a result of VA foot surgery.  
Accordingly, further development is not required.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  There is no evidence of any failure 
on the part of VA to further comply with VCAA that reasonably 
affects the outcome of this case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  While VA failed to follow that 
sequence as it pertains to the instant claim, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Liddell, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The claim was thereafter readjudicated.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  

Law and Regulations

The appellant's claim for compensation for chronic urinary 
tract infection is premised on 38 U.S.C.A. § 1151.  Title 38, 
U.S.CA. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Factual Background and Analysis

The Board initially observes that the veteran has been in 
receipt of service connection for a bilateral foot disorder 
for many years.  See June 1946 rating decision.  

The veteran's claim for entitlement to compensation benefits 
for chronic urinary tract infection under the provisions of 
38 U.S.C.A. § 1151 was last finally denied by the RO in 
January 2003.  In its decision, the RO concluded that the 
competent medical evidence did not support the veteran's 
contention that he had a current chronic disability of his 
urinary tract which resulted from a VA foot surgery performed 
in July 1998 [record review supports a finding that this 
surgery was in fact undertaken on June 26, 1998].  The 
veteran was notified of this decision in February 2003, did 
not appeal the decision, and it became final.

The pertinent evidence of record in January 2003 included VA 
medical records.  This evidence shows that, as relating to 
the instant 38 U.S.C.A. § 1151 claim, the veteran, before the 
June 1998 VA surgery in question, had undergone several 
surgeries for treatment of his service-connected feet.  

In a letter from the veteran's representative received by VA 
in October 1998, it was initially argued that as a result of 
VA surgery performed on July 26, 1998, the veteran developed 
a urinary tract condition.  This disorder was attributed to 
the surgical anesthesia, as well as to a post operative 
infection, which led to the veteran's VA hospitalization from 
August 21-24, 1998.  

A VA Medical Record Report, dated June 26, 1998, shows that 
foot surgery was done that day for removal of a broken screw 
and for fusion of the left first metatarsal phalangeal joint.  
Pre and post-operative diagnoses of failed left first 
metatarsal joint fusion were supplied.  

A June 27, 1998, VA Medical Certificate shows that the 
veteran had urinary retention, one day following foot 
surgery.  

A July 1998 VA discharge summary includes discharge diagnoses 
of urinary retention, and urinary tract infection.  The 
veteran was noted to have required the use of a catheter for 
passing urine for a period of one month immediately following 
surgery.  An ultrasound of the kidney showed no 
hydronephrosis, but did find an enlarged prostate.   

A September 1998 VA progress note includes a diagnosis of 
urinary retention and "UTI" (urinary tract infection).  A 
cystoscopy procedure was preformed in September 1998; urinary 
retention was assessed.

An October 1998 VA Medical Record Report notes that the 
veteran underwent a suprapubic prostatectomy and placement of 
suprapubic tube.  A postoperative diagnosis of urinary 
retention with obstructing prostate was supplied.  An October 
1998 VA discharge summary mentioned that the veteran 
developed urinary retention in July 1998 after an orthopedic 
procedure.  He was found to have an elevated "PSA" 
(prostate-specific antigen) at that time.  He was treated 
with a Foley catheter and failed voiding trials three times.  

The report of an April 1999 VA feet examination shows that 
the medical history included a reference to a July 1998 left 
toe surgery.  Pertinent diagnoses included status post 
bunionectomy of the right big toe on the right side, and 
status post bunionectomies and attempted fusion of the 
metatarsal phalangeal joint of the left big toe.  

The report of a May 1999 VA genitourinary examination notes 
that the veteran was status post suprapubic prostatectomy in 
October 1998 for urinary retention and massively enlarged 
prostate, which turned out to be benign prostatic 
hypertrophy.  Following removal of the catheter the veteran 
reportedly was able to void well, and he denied any current 
voiding problems.  History of suprapubic prostatectomy for 
benign prostatic hypertrophy was diagnosed.  The examiner 
commented that no genitourinary symptoms were presently 
manifested.  

The pertinent evidence received since the January 2003 RO 
decision includes numerous VA outpatient medical records 
dated from 2003 to 2007.  With the exception of certain VA 
outpatient treatment records (pre-dating January 2003), the 
evidence received since January 2003 was not previously 
submitted to VA and, therefore, is considered new.  However, 
for the reasons discussed below, the evidence is not new and 
material.

The new evidence, as noted, includes VA outpatient treatment 
records dated from 2003 to 2007.  These records include some 
references to the veteran's service-connected feet, for 
example, a February 2003 pre-admission consult report which 
noted broken left foot hardware.  In June 2003 the veteran is 
shown to have cancelled a proposed left foot surgical 
procedure; namely, removal of broken hardware with bone graft 
and arthrodesis of the first metaphalangeal joint.  Although 
new, these records are not material because they merely 
confirm that the veteran has problems with his feet.  They do 
not relate to an unestablished fact necessary to substantiate 
the claim because they provide no evidence to support a 
finding that the veteran had a chronic disability of his 
urinary tract which resulted from the June 1998 VA surgery.  

In fact, and of significant note, the VA medical records 
dated from 2003 to 2007 make no mention of any genitourinary-
related disorders, to include chronic urinary tract 
infections.  

Moreover, while the Board acknowledges the belief of the 
veteran that the June 1998 VA surgery caused him to develop a 
chronic urinary treat infection, as a lay person without 
medical training he is not qualified to render medical 
opinions regarding the etiology of his claimed disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  His 
statements to this effect, therefore, are not new and 
material evidence because they do not raise a reasonable 
possibility of substantiating the claim.

In the absence of new and material evidence, the veteran's 
petition to reopen his claim for entitlement to compensation 
benefits for chronic urinary tract infection, status post 
foot surgery under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  Since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to compensation benefits for 
chronic urinary tract infection under the provisions of 38 
U.S.C.A. § 1151 is denied.


REMAND

The veteran was last afforded a VA feet examination in April 
1999, almost ten years ago.  Since that time, he has sought 
an increased rating, essentially arguing that his service-
connected bilateral foot disorder had worsened.  See, for 
example, letters from the veteran received in April 2002.  
See also Written Brief Presentation dated in November 2008.  

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

A February 2007 letter was supplied the veteran concerning 
his instant rating claim.  As part of this letter, the 
veteran was informed that the VA medical facility nearest him 
was to schedule him for an examination.  It was added that 
the examination to be scheduled was "very important" and 
that without such an examination the veteran's claim "may" 
be denied.

The veteran is shown to not have reported for a VA podiatry 
examination scheduled to have been conducted on March 8, 
2007.  A letter received from the veteran in June 2007 showed 
that he claimed to be without transportation since January 
2007.  Another VA podiatry examination for the veteran is 
shown to have been requested in August 2007.  The veteran, as 
part of an August 2007 letter, indicated that he had received 
a letter to report for a VA examination on August 21, 2007.  
He added that he had an appointment on August 15, 2007, at 
the VA clinic located in Fort Monmouth.  He added that 
"please call them for anything you want done."  This 
treatment record is on file; however, it does not concern 
examination of the veteran's feet.  

As part of the above-mentioned November 2008 Written Brief 
Presentation, the veteran's accredited representative 
requested that the veteran be given another chance to report 
for a VA examination.  He added that the written scheduling 
letter inform the veteran of the "end results of not 
reporting" for a scheduled VA examination.  

The Board observes that 38 C.F.R. § 3.655(b) (2007) indicates 
that in the case, as here, of an increased rating claim, 
failure to report for a scheduled examination, without good 
cause, shall result in denial of the claim for increase.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The Board is mindful that the February 2007 VA letter to the 
veteran informed him that his claim "may" be denied if he 
did not appear for a scheduled examination.  He was not 
informed that such a non-appearance would result in his claim 
being denied.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 
(1991).  As noted, the veteran was last afforded a VA feet 
examination in April 1999.  Based on the foregoing, such 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for any bilateral 
foot disorders since 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should make arrangements for 
the appellant to be afforded a podiatry 
examination to determine the nature and 
extent of his service-connected bilateral 
foot disabilities.  The claims file, and 
this remand, must be made available to 
the examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.

The physician is to assess the nature and 
severity of the veteran's bilateral pes 
planus and metatarsalgia, with hallux 
valgus deformity and status post 
bunionectomy with arthritis and heel spur 
of left foot in accordance with the 
latest AMIE worksheet for rating 
disorders of the feet.  All indicated 
tests and studies, to include X-rays, 
should be undertaken.  The examiner 
should be provided with copies of all 
applicable rating criteria for foot 
disorders to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected bilateral 
foot disabilities.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

5.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


